Cite as 2013 Ark. App. 627

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-13-242


                                                  Opinion Delivered   November 6, 2013

ANDREW DESHAZER                                   APPEAL FROM THE DREW
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CV-2007-139-1]
V.
                                                  HONORABLE SAMUEL B. POPE,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                         ROBERT J. GLADWIN, Chief Judge


       Appellant, Andrew Deshazer, pled guilty to the offense of theft of property. He was

sentenced to sixty months’ probation on February 25, 2008. On June 21, 2011, the State

filed a petition to revoke appellant’s probationary sentence alleging that he had violated the

terms and conditions of his probation by failing to report and in not fully paying his fees and

restitution. Appellant’s probationary sentence was not revoked at that time, but he was

ordered by the circuit court to make regular monthly payments on his outstanding balance.

       A second petition to revoke was filed by the State on July 18, 2012, alleging that

appellant violated the terms and conditions of his probation by using controlled substances,

failing to submit to drug testing, failing to report, and failing to make court-ordered

payments on the restitution balance. A hearing on that petition was held on November 26,

2012, after which appellant was found guilty of violating the terms and conditions of his
                                   Cite as 2013 Ark. App. 627

probation by using controlled substances, failing to report to his probation officer, and failing

to make court-ordered payments on the restitution balance, particularly between January and

August of 2012. The circuit court revoked his probation and sentenced him to twelve

months in the regional punishment facility pursuant to a December 7, 2012 sentencing order.

He filed a timely notice of appeal on January 4, 2013.

          Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court

Rule 4-3(k) (2012), appellant’s counsel has filed a motion to be relieved, stating that there

is no merit to the appeal. The motion is accompanied by an abstract and addendum of the

proceedings below, including all objections and motions decided adversely to appellant, and

a brief in which counsel explains why there is nothing in the record that would support an

appeal.

          The clerk of this court served appellant with a copy of his counsel’s brief and notified

him of his right to file a pro se statement of points for reversal within thirty days. Appellant

has filed no such statement.

          From our review of the record and the briefs presented to us, we find compliance

with Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to

withdraw is granted, and the revocation is affirmed.

          Affirmed; motion to withdraw granted.

          PITTMAN and WOOD, JJ., agree.

          Potts Law Office, by: Gary W. Potts, for appellant.

          No reponse.


                                                 2